CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Not Fully Responsive
The reply filed on 1/31/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant’s election filed on 1/31/2022 is ambiguous. It is not clear whether applicant elected examination on Group I or Group II. See 37 CFR 1.111.
In the reply filed on 1/31/2022, Applicant elected examination of Group I, claims 1, 6, 9, 11, 12, 14, 15, 21, and 23-25, without traverse (remarks, 1/31/2022). 
In the reply filed on 1/31/2022, Applicant also elected species directed to a) improving a CORI score, claims 1, 28, 29, 34, and 36 (remarks, 1/31/2022). 
Claims 1 and claims 28, 29, 34, and 36 are in different groups of invention. 
As such, it is not clear whether applicant elected Group I (claim 1) or Group II (claims 28, 29, 34, and 36) for examination on the merits. 
More detailed explanations are found in the election/restriction requirement mailed on 12/3/2021. 

Reply
Applicant must elect a single invention from groups I, II, and II. 
Applicant must also select a single species for examination and identify the claim(s) from the elected group that read on the elected species. 
More detailed explanations are found in the election/restriction requirement mailed on 12/3/2021. 



Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Walter A Moore/Primary Examiner, Art Unit 3619